Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 1 of 40




                     Exhibit 1
          Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 2 of 40




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
POLYSCIENCES, INC.                             :
                                               :
                        Plaintiff,             :       Civil Action No. 20-cv-03649-PBT
                                               :
                 v.                            :
                                               :
JOSEPH T. MASRUD,                              :
                                               :
                        Defendant.             :
                                               :

                 DECLARATION OF JOSEPH T. MASRUD
 IN OPPOSITION TO PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
                ORDER AND PLELIMINARY INJUNCTION

          I, Joseph T. Masrud, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

          1.     I am over 21 years of age and am a resident of the State of Minnesota. I am

competent to execute this Declaration and have personal knowledge of the matters set forth

herein.

          2.     I submit this declaration in opposition to Polysciences’ motion for a temporary

restraining order and preliminary injunction (“Motion”). Based on the facts set forth herein, and

the accompanying Memorandum of Law, I respectfully request that this court deny Polysciences’

request for a temporary restraining order and/or preliminary injunction.

          3.     I have a Bachelor of Science degree in Chemistry from the University of

Minnesota and a Master of Business Administration degree from Case Western Reserve

University.

          4.     I was hired by Polysciences in January 2014, as a Business Development

Manager in the Lab Products Group. I was subsequently promoted to Business Manager and




                                                   1
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 3 of 40




then to Director. In these roles I was responsible for sales and marketing of Polysciences’

laboratory products.

       5.      Polysciences is a chemical manufacturing company that produces and sells a

broad array of products for both industrial and scientific uses. One of their products is

Polyethylenimine (“PEI”), which is a chemical that has been used for decades for many

industrial uses (e.g. in detergents, adhesives, as a water treatment agent, and in cosmetics) and in

bioprocessing as a chemical transfection reagent.

                         History of PEI and its Use as a Transfection Reagent

       6.      Instructions to make PEI have been publicly available since 1983. See Exhibit

“A” (Ryuichi Tanaka et al., High Molecular Weight Linear Poly(ethylenimine) and Poly(N-

Methylethylenimine), Macromoleculates, June 1, 1983 at 849-853).

       7.       From July 7, 1995 through July 7, 2015, Polyplus-transfection SA (“Polyplus”),

a French company, held a “use patent” for the use of PEI as a transfection agent. Exhibit “B”

(Patent No. US6013240A, Application USO8/765,679). A use patent provides protection to a

company who discovers that a patented product can be used for a purpose that is different from

what the patent owner contemplated.

       8.      When used as a transfection reagent, PEI facilitates inserting DNA into cells to

study the function of genes or gene products, and is used to develop new drugs and gene

therapies for life-saving medical procedures.

       9.      It was only beginning in 2015 that companies besides Polyplus could sell PEI for

use as a transfection agent.

       10.     Numerous articles were published prior to Polyplus’ use patent expiring, about

how to prepare PEI specifically as a transfection reagent. By way of example only, see, e.g.,


                                                 2
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 4 of 40




Exhibit “C” (Abdennaji Adib et al., Method for Manufacturing Linear Polyethylenimine (PEI)

for Transfection Purpose and Linear PEI Obtained with Such Method,” August 5, 2010,

patents.google.com/patent/US2010019788A1/en); Exhibit “D” (Blandine Brissault et al.,

Synthesis of Linear Polyethylenimine Derivatives for DNA Transfection,” Biconjugate Chem.

2003,14, 3, 581-587 (May 1, 2003); Exhibit “E” (Ji Hoon Jeong et al., DNA Transfection Using

Linear Poly(Ethylenimine) Prepared by Controlled Acid Hydrolysis of Poly(2-Ethyl-2-

Oxazoline, Journal of Controlled Release Vol. 73, Issues 2-3, pp. 391-399, June 15, 2001);

Exhibit “F” (Mini Thomas et al., Full Deacylation of Polyethylenimine Dramatically Boosts Its

Gene Delivery Efficiency and Specificity to Mouse Lung, Proceedings of the National Academy

of Science, April 19, 2005, 102(16) 5679-5684); Exhibit “G” (Van Kuringen et al., Partial

Hydrolysis of Poly(2-ethyl-2-Oxazoline) and Potential Implications for Biomedical

Applications?, Macromolecular Bioscience Vol. 12, Issue 8, pp. 1114-1123 (August 2012), first

published July 6, 2012); Exhibit “H” (Ren-Hua Jin and Jian Jun Yuan, Hierarchically

Structured Silica from Mediation of Linear Poly(ethyleneimine) Incorporated with Acidic/Basic

Additives. Polymer Journal Vol. 39, Issue 5, pp. 464-470 (April 2007); Exhibit “I” (Laurence

Delafosse, et al. Comparative Study of Polyethylenimines for Transient Gene Expression in

Mammalian HEK293 and CHO Cells, Journal of Biotechnology, Vol. 227, pp. 103-111, June

2016; Exhibit “J” (Zuzana Kadlecova, et al. Poly(Ethyleneimine)-Mediated Large-Scale

Transient Gene Expression: Influence of Molecular Weight, Polydispersity and N -Propionyl

Groups. Macromolecular Bioscience, Vol. 12, No. 5, pp. 628-623, May 2012). See also Exhibit

B (Polyplus use patent), which is yet another public source for information about using PEI for

transfection, and shows multiple molecular weights of PEI that are effective for transfection as

well as how to use PEI in gene transfection. Id. at p. 1 (claim 5) and 7 (Example 10).


                                                3
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 5 of 40




       11.     In addition, the qualitative molecular weight distribution of Polysciences’ PEI

Max is also publicly available. Exhibit “K.”

       12.     The manufacture of PEI transfection reagents is not difficult. There are four

ingredients or raw materials: (1) Pol(2-ethyl-2-oxazoline) (“PEOx”), (2) water; (3) hydrochloric

acid (“HCl”), and (4) a wash solvent. See, e.g., Exhibit “D” at pp. 1, 2; Exhibit “E” at p. 2;

Exhibit “F” at pp. 1, 2; Exhibit “G” at p. 2, 3; Exhibit “H” at p. 2.

       13.     The primary ingredient is PEOx. Contrary to Polysciences’ motion, the source

and price of PEOx is no secret, and can easily be found on-line. See, e.g. Exhibit “L”

(compilation of website pages identifying sources and prices for PEOx). Distilled water, HCl,

and wash solvents can also be easily sourced through internet searches for suppliers.

       14.     As explained in the publications cited in this Affidavit, you simply mix the three

ingredients in specified amounts and heat the mixture to near boiling for at least several hours,

which forms a wet mixture of PEI, HCl, and water. You then remove residual acid and water

from the wet PEI mixture and are left with PEI powder. Exhibit “D” at p. 2; Exhibit “E” at p. 2,

Exhibit “F” at p. 2; Exhibit “G” at pp. 3; Exhibit “H” at p. 2.

       15.     All of this can be accomplished using standard equipment. Time, temperature,

concentration of water and acid can be tweaked until you reach the desired results.

                  Polyscience’s PEI Transfection Reagent Product Offerings

       16.     Polysciences had been manufacturing and selling PEI products for years prior to

my hire in 2014. Those products included (1) Linear PEI MW 25,000 (PN23966) and (2) PEI

MAX®, MW 40,000 HCl salt (PN 24765) (“PEI Max”), both of which are a powder, and both of

which could be used for industrial or transfection purposes. Because transfection requires PEI to




                                                  4
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 6 of 40




be in liquid form, PEI Max was more suitable as a transfection agent because it dissolves easier

in water.

       17.     When Polyplus’ use patent expired in July 2015, I was involved in the decision to

specifically market Polysciences’ PEI products as a transfection reagent to be used in the

research and development (“R&D”) of drug and gene therapies.

       18.       Once Polysciences was able to market its PEI for transfection, it offered its

customers the option to buy it in powder form (PEI Max/Linear PEI) or a “ready to use” liquid

form. The liquid “ready to use” versions were sold under the “Transporter” mark [(1)

Transporter 5™ Transfection Reagent 5 ml (PN 26008-5) and (2) Transporter 5™ Transfection

Reagent 50 ml (PN 26008-50)], both of which were based on Polysciences' PEI Max.

       19.     Contrary to Polysciences’ suggestion otherwise, the process of transforming the

PEI powders into liquid form is not a trade secret. The instructions to do so are available on

Polysciences website, and throughout my tenure with Polysciences it readily gave these

instructions to actual and prospective customers in the event that they preferred to buy the less

expensive powder and transform it themselves into a liquid. Exhibit “M”

(24765_usage_guide.pdf, downloaded from Polysciences website on August 4, 2020 at

https://www.polysciences.com/skin/frontend/default/polysciences/pdf/24765_usage_guide.pdf).

       20.     The instructions for this process are also available through additional public

means. See, e.g. Exhibit “N” (Patti A. Longo, et al., Transient Mammalian Cell Transfection

with Polyethylenimine (PEI), Methods in Enzymology, Vol. 529, pp. 227-40 (2013)) at p. 3;

Exhibit “O” (Martin S. Taylor, et al., Characterization of L1-Ribonucleoprotein Particles.”

Transposons and Retrotransposons, Vol. 1400, pp. 311–313, Springer New York (2016)) at p. 4;




                                                 5
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 7 of 40




Exhibit “P” (Yong Hong Chen, et al. Adeno-Associated Virus Production, Purification, and

Titering, Current Protocols in Mouse Biology, Vol. 8, No. 4, p. e56, Dec. 2018) at p. 10.

       21.     At all times during my tenure with Polysciences, and to date, Polysciences

publishes the price at which it sells the aforementioned PEI products. See, e.g. Exhibit “Q”

(Polysciences website pages recovered from web.archive.org showing price of PEI Max on May

9, 2019 and Transporter 5 on December 4, 2018); Exhibit “R” (Polysciences website pages

dated respectively August 5, 2010 and August 4, 2020 showing current price of PEI Max and

Transporter 5 respectively at https://www.polysciences.com/default/catalog-products/life-

sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/ and

https://www.polysciences.com/default/transporter-5-transfection-reagent).

       22.     Polysciences eventually created a PEI powder and liquid transfection reagent

(similar to PEI Max and Transporter 5) through a “Good Manufacturing Practice” (“GMP”)

compliance process, creating a MAXgeneTM GMP powder and liquid that it could market and

sell for use in clinical trials and the commercial manufacturing of drugs and gene therapies.

       23.     Polysciences did not sell any GMP products prior to the termination of my

association with the company, nor did it set a price for the GMP products during my tenure.

             Termination of Polyscience’s Employment/Consulting Relationship

       24.     In or about January 2019, I informed Polysciences that I intended to move from

Philadelphia (where Polysciences is based) to Minnesota, and requested to work for Polysciences

remotely. My last date of employment with Polysciences was June 26, 2019.

       25.     Polysciences hired me as a consultant on or about July 1, 2019, and agreed to an

initial term through December 30, 2019, to be renewed automatically each year for a one-year

term upon mutual agreement.


                                                6
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 8 of 40




       26.      I formed Serochem LLC in June 2019, through which to consult for Polysciences

and to potentially develop bioprocessing products and services that I could sell through

Polysciences.

       27.      I emailed the “Polysciences PEI Quality Guide” to myself on August 20, 2019,

when I was a consultant working remotely for Polysciences, to make edits to the document from

my home computer.

       28.      While Polysciences claims in its Motion that the “Polysciences PEI Quality

Guide” was a “unique compilation of data that Polysciences has maintained as a trade secret[,]”

in actuality it was a document that was intended to be provided to existing and potential

customers (irrespective of the existence of a non-disclosure agreement) to help them decide

which PEI product to select for their purpose. In addition, the information identified on the

Guide was not treated by Polysciences as confidential during my tenure, as evidenced by the

following:

                a.     Product specifications for products within the Lab Products group at

Polysciences were freely provided upon request to potential and existing customers.

                b.     Polysciences published a Certificate of Analysis for a batch of PEI Max on

its website which provides product specifications and the test results, and it may have published

others. See, e.g., Exhibit “S” (Polysciences website page, Certificate of Analysis for

Polyethyleneimine ‘Max’(40 000m.W. Linear, Lot 706510 at

https://www.polysciences.com/skin/frontend/default/polysciences/pdf/24765_exca.pdf);

                c.     Polysciences publishes a Transporter 5 Flyer that contains additional

marketing information regarding Transporter 5 including the performance specification (IgG

Expression) that Polysciences now appears to claim is confidential. Exhibit “T”


                                                7
        Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 9 of 40




                d.     Polysciences publishes the heavy metal specifications for MAXgene on its

website. See, e.g., Exhibit “U” (MaxGene GMP Product page published on Polysciences

website at https://www.polysciences.com/skin/frontend/default/polysciences/pdf/MAXgene.pdf).

       29.      Since the conclusion of my consultancy with Polysciences, I have not used or

disclosed the Polysciences PEI Quality Guide, or the information contained therein, for any

purpose.

       30.      At no time following the termination of my employment with Polysciences in

June 2019, or the conclusion of my consultancy with Polysciences in September 2019, did

anyone from Polysciences request that I return any information (other than the company laptop

and badge) to Polysciences or request that I return and/or destroy any electronic information that

may have remained in my possession.

       31.      On September 6, 2019, Polysciences terminated my services.

       32.      Polysciences did not sell any GMP products prior to the termination of my

association with the company.

                     Serochem’s Development of PEI Transfection Products

       33.      Shortly after Polysciences terminated my consulting agreement, Serochem began

the process of researching and developing its own non-GMP non-medical grade PEI transfection

products in powder (PEI Prime Powder) and a liquid form (PEI Prime AQ) to be used in R&D

applications.

       34.      Serochem used only publicly available information and general chemistry and

biology knowledge, including publications attached to this Declaration to develop Serochem’s

products.




                                                8
         Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 10 of 40




          35.    Serochem launched its PEI Prime Powder for sale on its website on June 7, 2020,

and launched PEI Prime AQ sometime between June 8, 2020 and June 12, 2020.

          36.    While Serochem’s products compete with Polysciences’ PEI Max and Transporter

5 products, they are not identical. Performance testing by a third-party testing facility

demonstrates, for example, that Serochem’s PEI Prime performed statistically different from and,

on average 48% better than, PEI Max in HEK293 cells. Exhibit “V” (Serochem HEK293

Performance Data published on the Serochem website at https://www.serochem/post/pei-prime-

performance-datea-hek293).

          37.    The fact that Serochem recommends not to freeze PEI Prime solution formulated

from the powder, and to store the formulated solution at 4° C for 6 months, does not, as

Polysciences’ asserts, suggest that Serochem used Polysciences’ confidential information.

          38.    PEI solution storage conditions (refrigerate don’t freeze) are not confidential or

proprietary. Not only has Polysciences published the storage recommendations of PEI Max on

its own website, many publications also explicitly state that Polyscience’s PEI Max solutions

should be refrigerated, not frozen. See, e.g., Exhibit “W” (Printout dated Aug. 4, 2020 from

Polysciences website, https:/www.polysciences.com/default/transporter-5-transfection-reagent),

stating “Storage: Store at 4 °C; do not freeze . . . .”;1 Exhibit “N” at p. 3 noting that PEI is

“Stable at least 9 months at 4 °C” and that “PEI ‘Max’ cannot be frozen!”); Exhibit “N” at p. 4

stating with respect to the storage of a PEI Max solution “store at 4 °C. NEVER FREEZE PEI

working stock. Working stocks can be used for up to 6 months if stored at 4 °C.”

          39.    In an effort to support myself and my family, I have invested a significant portion

of my savings to get Serochem off the ground.



1
    4° C represents the standard temperature for refrigeration.
                                                   9
      Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 11 of 40




      40.    To date, Serochem has earned under $600 from the sale of its PEI products.




Dated: August 27, 2020                           _________________________
                                                 Joseph T. Masrud




                                            10
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 12 of 40




                     Exhibit 2
                                                                      Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 13 of 40




                                                        HOME      /    RESEARCH AREAS           /    C O N TA C T U S      /   MEET THE AUTHORS




      0 2 /0 7/2 0 1 5      BY MARK LIVINGSTONE                NO COMMENTS            GENE EXPRESSION - MOLECULAR                                  SEARCH AND HIT ENTER...                       !
      BIOLOGY


      P E I t r a n s f e c t i o n p a t e n t s t o ex p i r e
                                                                                                                                                  MOST POPULAR POSTS

                                                                                                                                                   HUMAN AND VIRAL PROTEASES AS

                                                                                                                                                   TARGETS FOR SARS-COV-2 TREATMENT?




                                                                                                                                                   Tweets by ​@tebubio
                                                                                                                                                          tebu-bio
                                                                                                                                                          @tebubio

                                                                                                                                                   We're pleased to present the new SPY
      July 7, 2015 marked the 20-year anniversary of the filing dates of both the U.S. patent and European patent
                                                                                                                                                   probes for fluorescent live cell imaging by
      limiting the use of PolyEthylenImine (PEI) as a transfection reagent. Coincidentally, both U.S. and European                                 @spirochrome, following on from the
      patents generally have a term of 20 years from the filing date.                                                                              much-used SiR probes (all available at
                                                                                                                                                   tebu-bio.com) See the results with the new
      Many academic researchers have been ignoring these patents and/or have been sharing protocols                                                SPY probes here youtu.be/b6RcteIF0NQ
      online and publishing articles explaining how cost-effective and simple PEI-mediated transfection can be. For
      example, the most commonly used PEI, catalog nr. 07923966-2 (Polysciences), is a linear form with molecular
      weight of 25,000 Da. The 2 gram bottle of PEI powder can be used to make a few liters of transfection
      reagent, so depending on which protocol is used the cost can be about 0.01% that of commercially-available
      transfection reagents.


      PEI is a simple polymer with an amine group and two carbon spacer that
      is thought to bind to DNA to produce positively charged particles that
      can enter the cell.
                                                                                                    PEI structure. Source: Wikipedia.
      Some of the negative aspects of PEI compared to more sophisticated
      transfection reagents are:


       1. PEI tends to be rather cytotoxic. While PolyJet™ DNA In Vitro Transfection Reagent is composed of                                                                      May 29, 2020

          proprietary bio-degradable polymers designed to greatly reduce cytotoxicity, standard PEI has been
                                                                                                                                                          tebu-bio
          shown to induce apoptosis in a variety of human cells.                                                                                          @tebubio
       2. PEI is difficult to dissolve. Linear PEI is solid at room temperature and somewhat soluble in hot water and                              With the outbreak of SARS-CoV-2, RT-
          low pH. A typical protocol might involve dissolving 8mg of PEI in 25mL of water, a process that may take                                 qPCR has become an important means of
                                                                                                                                                   virus detection in research. Take a look at
          many hours or days and/or result in a non-uniform solution that cannot be sterile filtered.                                              this selection of kits, assays, primers &
                                                                                                                                                   controls #SARS_COV_2 #RT_qPCR
              To solve this problem, Polysciences has released the a much more soluble hydrochloride salt form                                     #Covid_19 bit.ly/tebubio-SarsCo…
              (catalog nr 07924765-2), called Polyethylenimine “Max”, (Mw 40,000) – High Potency Linear PEI. This MW
              40,000 form corresponds to the MW 25,000 polymer length in free base form, with the salt accounting
              for the molecular weight difference.


      Looking through the literature one might reach the conclusion
      that PEI is a universal transfection reagent suitable for
      transfecting cultured cells or use in vivo.


      Here’s a summary of some of the earlier scientific articles using
      PEI for various transfection applications:
                                                                                                                                                                                  Apr 15, 2020
                                                                                                      PEI max structure.

                              Nucleic             Cell Type           Publication                                                                   Embed                     View on Twitter

                                Acid


                              68-mers          Hepatocytes                ref


                             antisense             Neurons                ref                                                                     TOP CONTRIBUTORS
                               oligos


                              BAC DNA         mouse (in vivo)             ref


                                DNA                 293E                  ref

                                                                                                                                                  Dimitri Szymczak, PhD
                                DNA         Adult neural stem             ref
                                                                                                                                                   CLEANCAP: THE NEW CAPPING
                                                    cells
                                                                                                                                                   STANDARD FOR SELF-AMPLIFYING MRNA

                                DNA           Brain derived               ref                                                                      HOW ARE MRNA VACCINES CHANGING

                                                    cells                                                                                          DRUG DISCOVERY?


                                DNA          chicken (in vivo)            ref


                                DNA               CHO cells               ref


                                DNA                 Cos-1                 ref                                                                     Frédéric Samazan

                                                                                                                                                   HUMAN AND VIRAL PROTEASES AS
                                DNA           Cos-7 (nuclei)              ref
                                                                                                                                                   TARGETS FOR SARS-COV-2 TREATMENT?

                                DNA             Embryonic                 ref                                                                      THREE NEW PSEUDOVIRUSES FOR SARS-

                                             neurons (in vivo)                                                                                     COV-2 STUDIES


                                DNA         Fetal mouse liver             ref


                                DNA               HeLa cells              ref


                                DNA                Human                  ref                                                                     Isabelle Nobiron, PhD
                                                monocytes                                                                                          COVID-19: RELEVANT CELL CULTURE

                                                                                                                                                   MODELS
                                DNA                HUVEC                  ref
                                                                                                                                                   IMMUNOASSAY DEVELOPMENT: RELIABLE

                                                                                                                                                   SOURCES OF QUALITY REAGENTS
                                DNA               L929 cells              ref


                                DNA            LNCaP cells                ref


                                DNA            Mouse brain                ref


                                DNA            Mouse lung                 ref                                                                     Isabelle Topin, PhD

                                                                                                                                                   ANTIBODY PURIFICATION: TIPS AND
                                DNA            Mouse lung                 ref
                                                                                                                                                   TRICKS

                                                                                                                                                   MONOCLONAL ANTIBODIES – ALL YOU
                                DNA            Murine adult               ref
                                                                                                                                                   NEED TO KNOW ABOUT ANTIBODY
                                            neural stem cells
                                                                                                                                                   GENERATION

                                DNA         Ovarian carcinoma             ref

                                                    cells


                                DNA             Postmitotic               ref

                                                   neurons
                                                                                                                                                  Philippe Fixe, PhD

                                DNA           Pseudocystic                ref                                                                      HOW TO MONITOR INFLAMMATORY

                                                tumor cells                                                                                        CYTOKINES IN ANTI-COVID DRUG

                                                                                                                                                   DISCOVERY
                                DNA            Rat (in vivo)              ref                                                                      NEW SARS-COV/ACE2 INHIBITOR ASSAYS

                                                                                                                                                   & SMALL MOLECULES FOR DRUG
                                DNA               Rat brain               ref
                                                                                                                                                   DISCOVERY

                                DNA                Rat fetal              ref

                                              hypothalamic

                                                    cells

      In addition to use as a direct transfection reagent, PEI is used for a variety of “combination” gene delivery
                            DNA            Rat kidney             ref
      methods. Adenofection for example makes use of PEI to permit delivery of large plasmids/BAC/YAC into
      cells by non-covalently coupling of the DNA to an adenovirus. A variety of other approaches make use of
                            DNA           Rat kidney            ref
      modified (e.g. PEGylated) PEI for gene delivery or have targeted PEI to specific tissues with antibodies or
      proteins.
                                DNA               WERI-Rb1                ref
      In the list of applications, mRNA delivery into cells seems conspicuously absent. Indeed at least one paper
                                        retinoblastoma
      indicates that PEI-mediated transfection of mRNA is very inefficient. For mRNA transfection, researchers have
      better success with the
                           DNAStemfect™ RNA Transfection
                                     Xenopus tadpole     Kit or
                                                             refthe mRNA-In Transfection Reagent.

                                                    brain


                               dsRNA                Snail,                ref

                             and siRNA         Biomphalaria

                                                   glabrata


                              modified      Murine melanoma               ref

                               siRNA                cells


                               siRNA                in vivo               ref

              HA tagged beta-tubulin cDNA was delivered into CHO cells. HA-beta-tubulin (Green) – Endogenous alpha-tubulin (Red).
                               siRNA        Pancreatic cancer             ref

                                         cells
      Leave your comment below to share your experience with PEI!

                                 YAC           HT1080 cells               ref




      Share this:

        Twitter          Facebook       More

        PEI       TRANSFECTION REAGENTS




                                                       RELATED POSTS




      PEACE OF MIND WITH                           HOW TO EASILY PURIFY YOUR                  NEXT GENERATION NON-
      CRISPR-CAS9 GENE EDITING                     PROTEIN WITH ADAPTED                       INVASIVE DNA COLLECTION
      MAY 24, 2018                                 MAGNETIC BEADS…                            DEVICE
                                                   JULY 4, 2016                               JUNE 15, 2016




                                                    LEAVE A COMMENT




      Name (required)




      Mail (required)




      Website




          Notify me of follow-up comments by email.

          Notify me of new posts by email.


         LEAVE A COMMENT




  Copyright © 2018 - tebu-bio - visit our main website at tebu-bio.com
Privacy & Cookies: This site uses cookies. By continuing to use this website, you agree to their use.
                                                                                                                                                                                     Close and accept
To find out more, including how to control cookies, see here: Cookie Policy
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 14 of 40




                     Exhibit 3
          Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 15 of 40




Campbell Mithun Tower
222 South Ninth Street
Suite 2000
Minneapolis, MN 55402-3338
Tel (612) 607-7000 Fax (612) 607-7100
www.foxrothschild.com


BRET A. PULS
Direct No: 612.607.7552
Email: bpuls@foxrothschild.com




                                                  July 8, 2020

Via FedEx and First-Class Mail
Joseph T. Masrud
c/o Serochem
7900 International Drive, Suite 300-7001
Bloomington, MN 55425

           Re:         Cease and Desist sale of PEI based transient transfection reagents

Dear Mr. Masrud:

Please be advised that the undersigned represents Polysciences, Inc. (“Polysciences”). Please
direct all commutations concerning this matter to the undersigned.

We write to demand that Serochem and you immediately cease and desist from the sale of your
recently launched PEI (Polyethylenimine) based transient transfection reagents, namely
Serochem’s PEI Prime Powder and PEI Prime AQ. Both of these products appear to be direct
knock offs of the Polysciences PEI products that you worked on while employed by
Polysciences. Specifically, in your last role at Polysciences as Director of Lab Products you
were focused on the development and sales of Polysciences’ PEI powder and liquid transfection
reagents. In that role you had access to, among other things, manufacturing instructions, raw
material suppliers, testing procedures, specifications, customer lists, and other confidential
information. It is clear that you are now attempting to offer knock off products. Indeed, your
description of the products lists indicates they are ‘sterile filtered’ and ‘pH neutralized’ which
are critical parts of the Polysciences’ production process you learned during your tenure with
Polysciences.

As you no doubt recall, as a condition of your employment you executed a Confidentiality and
Proprietary Agreement dated January 6, 2014, (the “Confidentiality Agreement”) wherein you
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 16 of 40




July 8, 2020
Page 2

agreed, among other things, that you would not “during or after the term of employment with
Polysciences, use any Confidential Information and/or Proprietary Information of Polysciences
and/or disclose such Confidential Information and/or Proprietary Information to any third party.”
Given your intimate knowledge of confidential and proprietary information regarding the
Polyscieinces PEI powder and liquid products and your launch of nearly identical products, it is
clear that you have violated this provision. As you should also recall the Confidentiality
Agreement also contains a provision where you consent to jurisdiction in the Courts of the
Commonwealth of Pennsylvania for claims of breach of the Confidentiality Agreement and
further consent to the grant of a preliminary and permanent injunction against a breach that has
“occurred or is threatened” upon proof satisfactory to such Court. Be advised that if we do not
promptly receive confirmation that Serochem and you will cease and desist from selling the PEI
Prime Powder and PEI Prime AQ product, Polysciences will take all appropriate action under
the Confidentiality Agreement and applicable state and federal law, and seek all available
remedies to protect its interests, including its attorney’s fees and costs incurred in such action, as
provided under the Confidentiality Agreement.

We look forward to your prompt response.


                                               Very truly yours,

                                               s/Bret A. Puls

                                               Bret A. Puls
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 17 of 40




                     Exhibit 4
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 18 of 40

                       OBERMAN THOMPSON, LLC
                                     Attorneys at Law
          Canadian Pacific Plaza ◼ 120 South Sixth Street, Suite 2050 ◼ Minneapolis, MN 55402
                                     www.obermanthompson.com


                                                                          Direct Line: 612.217.6441
                                                                        Mobile Phone: 612.702.9988
                                                           E-mail: joberman@obermanthompson.com

July 16, 2020


 Bret A. Puls
 Fox Rothschild LLP                                           SENT BY E-MAIL ONLY
 Campbell Mithun Tower
 222 South Ninth Street
 Suite 2000
 Minneapolis, MN 55402-3338

 Email: bpuls@foxrothschild.com




Re:    Polysciences, Inc. / Joseph T. Masrud and Serochem LLC

Dear Bret:

        I am writing in response to your July 8 letter to Mr. Masrud and as a follow up to our July
10 phone call. I appreciated your willingness to have an open and transparent discussion. This
letter is intended to continue in that vein. Also, Mr. Masrud had an excellent and trusting
relationship with Polysciences’ owners and others at Polysciences. Although he would have
preferred an informal phone call from one of them rather than your cease and desist letter, he
appreciates the opportunity to address Polysciences’ concern that he and Serochem improperly
used its confidential information.

        The short answer is that they did not. After doing its own R&D process, which was based
entirely on information that does not belong to and is not proprietary to Polysciences, Serochem
developed its own products. They made these products using only publicly available information
and general chemistry knowledge. They did not use Polysciences’ allegedly confidential
information, and have not shared Polysciences’ allegedly confidential information with any third
party. They respectfully decline Polysciences’ request that they cease and desist from selling the
PEI Prime Powder and PEI Prime AQ product.

       As we discussed on Friday, I am providing you much more information in this letter than
you and I typically see in response to cease and desist letters. Without waiving any other factual,
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 19 of 40

                       OBERMAN THOMPSON, LLC
                                    Attorneys at Law
July 16, 2020
Bret A. Puls
Page 2

legal or equitable defenses or other claims that my clients have, please share and discuss the
following information with your client and its owners.

                                               Facts

       In the unlikely event this does go to litigation, Mr. Masrud will sign an Affidavit that
includes the following factual information and will be able to provide support for all of it.

    1. Serochem’s PEI Prime Powder and PEI Prime AQ products are not “knock offs” of
Polysciences PEI products. They are materially different from the products that Polysciences sells
and provide a significant performance benefit over Polysciences’ products at a lower price point.
The main reason that Serochem sells its products for less than Polysciences sells its products is
that Polysciences raised its prices in order to increase its profits. This was done at the expense of
its customers and to the detriment of the work they are doing to advance medical research in
treating cancer and other fatal medical conditions. This concern was discussed by Mr. Masrud and
his boss on several occasions, and Mr. Masrud believes that is one of the reasons why
Polysciences’ terminated the relationship.

   2. Mr. Masrud and Serochem did not use any of Polysciences information that is even
arguably confidential – nor did they need to. For example:

           a. Polyethylenimine (PEI) is a transfection reagent. There are hundreds or even
thousands of academic papers that discuss PEI.

            b. PEI’s use as a transfection reagent is well documented in academic literature and
patent records. There are several well-cited, publicly available methods to prepare PEI for
transfection. Among others, Polyplus-transfection SA, a French company, held a use patent for
PEI in transfection applications until 2015, at which time the patent expired.

           c. Polysciences is only one of at least four companies that manufacture and sell PEI,
and PEI is only one of Polysciences’ several hundred products.

           d. Serochem did not use any process that was unique to Polysciences, and specifically
did not use Polysciences’ allegedly confidential information in its R&D or share Polysciences’
allegedly confidential information with any third party. It created its own PEI based transfection
reagent products entirely through its own R&D process.

           e. Serochem researched and created its manufacturing methods for a PEI transfection
reagent only through the use of publicly available knowledge or analytical data that it obtained
through publicly available means. It developed both the PEI Prime Powder and PEI Prime AQ
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 20 of 40

                      OBERMAN THOMPSON, LLC
                                    Attorneys at Law
July 16, 2020
Bret A. Puls
Page 3

products using a rational, trial-and-error R&D approach, which relied on information that is
widely available and within general chemistry knowledge. For example:

   •   It surveyed published literature to determine the most appropriate synthesis path.

   •   It used general chemistry knowledge to determine appropriate equipment to transfer the
       published methods to production.

   •   All of its equipment is general-purpose, widely available laboratory equipment that its
       processes use in a standard way.

   •   Its manufacturing processes have evolved in response to its own recorded observations and
       analytical data, and this has led to changes in its equipment parameters and processes.

   •   It tested many raw materials, all of which were sourced from publicly known vendors. The
       raw materials, as well as methods to manufacture PEI powder, have been published.

   •   The phrases “sterile-filtered” and “pH neutralized” that are quoted in your July 8 letter are
       common scientific terms, which are not unique to Polysciences. These terms appear in
       many academic publications in conjunction with transfection.

   •   Mr. Masrud did not learn about sterile filtration or pH neutralization while employed by
       Polysciences. These concepts are common general chemistry and biology terms, and are
       very public. Even Polysciences publications show that these phrases are not private or
       otherwise confidential. The phrase “sterile-filtered” is used on Polysciences’ public PEI
       MAX product page; and the concept of pH neutralization has been published on
       Polysciences’ website in PEI related literature.

   •   The materials and methods used by Serochem to prepare PEI Prime AQ, including sterile-
       filtration and pH-adjustment, have been published as well.

   3. You also raised concerns about the timing or Mr. Masrud’s move and the creation of
Serochem, which Mr. Masrud would like to address. In fact, his plan to move, contract
negotiations, and creation of Serochem were communicated in a timely, clear, and transparent
manner to Polysciences, and Polysciences actually did business with Serochem. For example:

            a. In early January of 2019, Mr. Masrud alerted Polysciences that he and his family
had decided to move out of the Philadelphia area on July 1st, 2019. Polysciences was given roughly
6 months’ notice to prepare a transition plan. He also expressed his interest in continuing a
relationship with Polysciences remotely.
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 21 of 40

                      OBERMAN THOMPSON, LLC
                                    Attorneys at Law
July 16, 2020
Bret A. Puls
Page 4


           b. Mr. Masrud and Scott Knorr exchanged several iterations of contract negotiations
between January and April of 2019, which did not result in an agreement between the parties.
During these negotiations, Mr. Masrud did inform Mr. Knorr that he intended to start his own
business that would focus on bioprocessing products and services. At that point, he did not intend
to compete with Polysciences. He was trying to enter into an agreement with it, but he and Mr.
Knorr were not able to reach any agreement.

            c. Mr. Masrud and Polysciences, through Andrew Ott (Jennifer Tenfelde was also
with them), discussed in June, 2019 that Mr. Masrud would consult for Polysciences, beginning
on July 1, 2019, through a new entity. They did not enter into a formal agreement. (You mentioned
a one-page summary of those discussions, and said you would send it to me. Please do.) The new
entity was formed as Serochem LLC on June 5, 2019. Polysciences was fully aware of this and
approved having Mr. Masrud create a new entity in June because Polysciences intended to
purchase services from that entity beginning on July 1, 2019. Since the relationship between
Polysciences and Serochem was to begin on July 1, 2019, it was necessary for Serochem to be
formed in June to allow sufficient time for the building of administrative infrastructure (LLC
documents, bank account, accounting software, credit card, etc.) so that it could consult for
Polysciences. In June of 2019, Mr. Masrud was asked by Mr. Ott if his new company was “set up
yet,” further confirming that Polysciences both knew of, and approved, the formation of Serochem
in June.

           d. Serochem’s first invoice for the month of July, 2019 was sent to Polysciences on
July 2, 2019, yet again confirming that the companies had agreed to have a consulting relationship.
Serochem had to be formed in June in order for a seamless transition to occur.

    4. Serochem did not compete, intend to compete, or plan to compete with Polysciences while
it was providing consulting services to Polysciences. Serochem’s activities in June of 2019
consisted solely of a buildup of administrative infrastructure for the purpose of servicing
Polysciences on July 1, 2019. Serochem consulted for Polysciences from July 1, 2019 until
September 6, 2019, when Polysciences unilaterally and abruptly terminated the relationship.

    5. Mr. Masrud and Serochem did not begin product development of PEI based transfection
reagents until after Polysciences terminated the relationship. Serochem did not even have
manufacturing equipment or manufacturing space at the time that Polysciences terminated the
relationship. As summarized in detail above, Serochem developed its own products based on its
own R&D process, which was based entirely on information that does not belong to and is not
proprietary to Polysciences. The R & D and manufacture of the products, using only publicly
available information and general chemistry knowledge, took place after the relationship with
Polysciences had been terminated on September 6.
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 22 of 40

                       OBERMAN THOMPSON, LLC
                                    Attorneys at Law
July 16, 2020
Bret A. Puls
Page 5


                                               Law

       In the unlikely event this does go to litigation, your client’s claims are not legally
supported. For example:

    1. Your letter did not refer to any non-compete and/or non-solicitation agreements for a good
reason; they do not exist. Mr. Masrud and Serochem are free to directly compete with Polysciences.
As I assume you will confirm with your client, the courts do not allow claims of confidentiality
and trade secret violations to act as ex post facto covenants not to compete or to obtain, through
the back door of confidentiality and trade-secret laws, restrictions on competition that do not
otherwise exist.

   2. The Confidentiality and Proprietary Agreement that you referred to in your letter (which
appears to have been signed after Mr. Masrud had already accepted and started the job) is
unenforceable on its face for several reasons, including without limitation the following:

           a. It is vague and overreaching. For example, critically, it does not even attempt to
exclude information that is publicly available, generally known, readily ascertainable or within
general chemistry skills and knowledge.

            b. It attempts to protect information that does not derive independent economic value
from its secrecy.

           c. Polysciences has not made reasonable efforts to keep its alleged confidential
information secret.

            d. It fails in other ways to comply with whatever state or federal confidentiality and
trade secret laws you might claim have been violated.

           e. There are significant public policy issues. These products address a cure for cancer.
Polysciences dramatically raised its prices, which damages this process. Polysciences’ raise in
prices may also be illegal. (I have not yet looked into the law on this, and hope I do not have to.)

          f. As to your comment about legal fees and costs, I note that that legal fees and costs
can be awarded to the prevailing defending party – especially if claims are not asserted in good
faith.

       In sum, Mr. Masrud and Serochem have many factual, legal and equitable defenses, some
of which are listed above, and all of which are fully reserved and will be asserted in the unlikely
       Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 23 of 40

                       OBERMAN THOMPSON, LLC
                                    Attorneys at Law
July 16, 2020
Bret A. Puls
Page 6

event of litigation. Given the information I am providing you in this letter, I hope you will advise
your client and its owners that it should not proceed to litigation.

         My clients hope this letter puts your client’s concerns to rest and that their good
relationships will continue. Mr. Masrud holds no ill will towards Polysciences. On the contrary,
he enjoyed his time at Polysciences, holds respect for its owners and employees, and sincerely
hopes that Serochem and Polysciences can collaborate in the future on meaningful and valuable
projects.

       Feel free to call me if you have any questions or want to discuss this further.


Very truly yours,

/s/ Jeff

Jeffrey B. Oberman
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 24 of 40




                     Exhibit 5
7/29/2020               Case 2:20-cv-03649-PBT          Document
                                  Polyethylenimine HCl MAX,             14-1Transfection
                                                            Linear, MW 40000,  Filed 08/27/20        Page
                                                                                         Grade (PEI MAX 40K) |25  of 40
                                                                                                               Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r          Go    OCT MAY JUL                      👤    ⍰❎
   18 captures                                                                                              09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture

       Welcome! Please login or create an account




                                                                     Connect with us:

                                                                       Search Name, CAS No. or Property…

                                                                                                                         Advanced Search




      PRODUCTS
      Home / Products / Monomers & Polymers / Polymers / Amine Functional Polymers /
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Monomers & Polymers / Polymers / Polyethylenimine (PEI) /


      PEI MAX - Transfection Grade Linear Polyethylenimine Hydrochloride
      (MW 40,000)

                                                                           View pricing for: Americas/Asia, Europe, Taiwan
                                                                            Catalog No.        Packaging Size            Price       Quantity

                                                                            24765-1            1g                      $345.00      0


                                                                                                                             Add to Cart

                                                                                                                                  Bulk Quote




      DESCRIPTION

      PEI MAX 40K (also known as PEI 22K in free base) is a powerful, trusted, and cost-effective transient
      transfection reagent. In HEK293 and CHO expression systems, PEI offers consistently high gene expression
      on a wide scale (96 well plates up to 100 L bioreactors). Each year, more researchers and companies turn to
      Polysciences PEI to gain an edge in their critical work. Relative to most other options, using PEI to prepare
      transfection reagents in-house can offer as much as a 40% reduction in total transfection costs.


      PEI MAX 40K is easier to use and offers consistently higher titers than PEI 25K. PEI 25K transfection
      solutions typically take several hours to prepare, while PEI MAX 40K can be converted to a ready-to-use
      solution in under two hours. Additionally, PEI 25K contains 4-11% residual propionyl groups, which prevents
      the polymer backbone from strongly binding to DNA. PEI MAX 40K’s fully depropionylated structure means
      each batch performs consistently higher.


https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     1/4
7/29/2020               Case 2:20-cv-03649-PBT          Document
                                  Polyethylenimine HCl MAX,             14-1Transfection
                                                            Linear, MW 40000,  Filed 08/27/20        Page
                                                                                         Grade (PEI MAX 40K) |26  of 40
                                                                                                               Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r          Go    OCT MAY JUL
                                                                                                                                      👤    ⍰❎
   18 captures                                                                                              09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture




      Comparison of PEI 25K (#23966) and PEI MAX 40K (#24765).
      Method: 10e6/mL HEK293 cells in 50 mL FS transfected with IgG64 plasmid pair. PEI:DNA 4:1. Samples
      taken 120 hpt. Quantified with Thermo Fisher #23310. N=4 each. Error bar = standard deviation.


      A pre-made sterile-filtered solution of PEI MAX 40K is available as our Transporter 5™ Transfection
      Reagent.



      CAS#: 49553-93-7
      Molecular Weight: 40,000 (~22,000 free base)
      Soluble In: Cold and room temperature water
      Insoluble in: Common organic solvents (ethanol, acetone, tetrahydrofuran)
      Appearance: White to off-white free flowing solid
      Reference(s):
      Baranyi, L. et al. Rapid Generation of Stable Cell Lines Expressing High Levels of Erythropoietin, Factor VIII,
      and an Antihuman CD20 Antibody Using Lentiviral Vectors. Human Gene Therapy Methods 24, 214–227
      (2013). doi:10.1089/hgtb.2013.002
      ** Delafosse, L., Xu, P. & Durocher, Y. Comparative study of polyethylenimines for transient gene expression
      in mammalian HEK293 and CHO cells. Journal of Biotechnology 227, 103–111 (2016).
      doi:10.1016/j.jbiotec.2016.04.028
      ** Gutiérrez-Granados, S., Cervera, L., Segura, M. de las M., Wölfel, J. & Gòdia, F. Optimized production of
      HIV-1 virus-like particles by transient transfection in CAP-T cells. Applied Microbiology and Biotechnology
      100, 3935–3947 (2016). doi:10.1007/s00253-015-7213-x
      Kobayashi, S., Yoshii, K., Hirano, M., Muto, M. & Kariwa, H. A novel reverse genetics system for production
      of infectious West Nile virus using homologous recombination in mammalian cells. Journal of Virological
      Methods 240, 14–20 (2017). doi:10.1016/j.jviromet.2016.11.006
      ** Longo, P. a, Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih
      Polyethylenimine (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-
      3.00018-5.

https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     2/4
7/29/2020               Case 2:20-cv-03649-PBT          Document
                                  Polyethylenimine HCl MAX,             14-1Transfection
                                                            Linear, MW 40000,  Filed 08/27/20        Page
                                                                                         Grade (PEI MAX 40K) |27  of 40
                                                                                                               Polysciences

      Mann JF, McKay PF, Arokiasamy S, Patel RK, Klein K, Shattock RJ. (2013).Go
    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r Pulmonary delivery
                                                                                          OCT MAY     JULof DNA
                                                                                                                                      👤    ⍰❎
      vaccine constructs using deacylated PEI elicits immune responses and protects against viral challenge
   18 infection.
       captures J Control Release. 170(3):452-9.                                                            09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture
      ** Stuible, M. et al. Optimization of a high-cell-density polyethylenimine transfection method for rapid protein
      production in CHO-EBNA1 cells. Journal of Biotechnology 281, 39–47 (2018).
      doi:10.1016/j.jbiotec.2018.06.307
      Thomas M, Lu JJ, Ge Q, Zhang C, Chen J, Klibanov AM. (2005). Full deacylation of polyethylenimine
      dramatically boosts its gene delivery efficiency and specificity to mouse lung. Proc Natl Acad Sci U S A.
      102(16):5679-84.
      ** Contains particularly useful information.
      TSCA
      Hazards: Irritant
      Handling: Glove, chemical goggles & fume hood
      Storage: Store at room temperature


      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
       MSDS Material Safety Datasheet 24765 (PDF)

       DATA FT-IR Spectrum

       DATA Example COA

       LIT      BSE/TSE Statement
       LIT      Transfection Reagent Preparation and Storage Recommendations


      RELATED PRODUCTS
      Transporter 5™ Transfection Reagent

      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K)




        US Headquarters                    European Sales and                  Asia Pacific Sales                 More Info
        Polysciences, Inc.                 Distribution                        and Distribution                      Request a Catalog
        400 Valley Road                    Polysciences Europe                 Polysciences Asia Pacific,            Quality Statement
        Warrington, PA 18976               GmbH                                Inc.                                  Ordering Info
                                           Badener Str. 13                     2F-1, 207 DunHua N. Rd.               Contact Us
        1 (800) 523-2575 or (215)
                                           69493 Hirschberg an der             Taipei, Taiwan 10595
        343-6484                                                                                                  Resources
                                           Bergstrasse, Germany
        fax: 1 (800) 343-3291 or                                               (886) 2 8712 0600                     Technical Library
        (215) 343-0214                     +(49) 6201 845 20 0                 (886) 2 8712 2677 fax                 Press Releases
        info@polysciences.com              +(49) 6201 845 20 20 fax            info@polysciences.tw                  Trade Shows & Events
                                           info@polysciences.de                                                      International
                                                                                                                     Distributors




          Polysciences, Inc. © 2018 Privacy Policy Terms and Conditions



https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     3/4
7/29/2020               Case 2:20-cv-03649-PBT          Document
                                  Polyethylenimine HCl MAX,             14-1Transfection
                                                            Linear, MW 40000,  Filed 08/27/20        Page
                                                                                         Grade (PEI MAX 40K) |28  of 40
                                                                                                               Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r
                                                                      Wholly Owned Subsidiaries
                                                                                               Go    OCT MAY JUL
                                                                                                                                      👤    ⍰❎
   18 captures                                                                                              09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture


                                                                      Wholly Owned Subsidiaries




https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     4/4
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 29 of 40




                     Exhibit 6
8/5/2020              Case 2:20-cv-03649-PBT          Document
                               Polyethylenimine HCl MAX,             14-1Transfection
                                                         Linear, MW 40000,  Filed 08/27/20         Page
                                                                                      Grade (PEI MAX 40K) |30  of 40
                                                                                                           Polysciences


  Welcome! Please login or create an account




                                                                                        Connect with us:

                                                                                         Search entire store here...

                                                                                                                                   Advanced Search




      PRODUCTS
      Home / Products / Monomers & Polymers / Polymers / Amine Functional Polymers /
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Monomers & Polymers / Polymers / Polyethylenimine (PEI) /
      Home / Products / Transfection & Bioprocessing / Transfection Reagents / PEI Transfection Reagents /


      PEI MAX® - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)

                                                                             View pricing for: Americas/Asia, Europe, Taiwan
                                                                              Catalog No.         Packaging Size          Price        Quantity

                                                                              24765-1             1g                    $1,035.00     0


                                                                                                                                   Add to Cart

                                                                                                                                      Bulk Quote




      DESCRIPTION

      PEI MAX 40K (also known as PEI 22K in free base) is a powerful, trusted, and cost-effective transient
      transfection reagent. In HEK293 and CHO expression systems, PEI offers consistently high gene expression
      on a wide scale (96 well plates up to 100 L bioreactors). Each year, more researchers and companies turn to
      Polysciences PEI to gain an edge in their critical work. Relative to most other options, using PEI to prepare
      transfection reagents in-house can offer as much as a 40% reduction in total transfection costs.


      PEI MAX 40K is easier to use and offers consistently higher titers than PEI 25K. PEI 25K transfection
      solutions typically take several hours to prepare, while PEI MAX 40K can be converted to a ready-to-use
      solution in under two hours. Additionally, PEI 25K contains 4-11% residual propionyl groups, which prevents
      the polymer backbone from strongly binding to DNA. PEI MAX 40K’s fully depropionylated structure means
      each batch performs consistently higher.




https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/      1/3
8/5/2020              Case 2:20-cv-03649-PBT          Document
                               Polyethylenimine HCl MAX,             14-1Transfection
                                                         Linear, MW 40000,  Filed 08/27/20         Page
                                                                                      Grade (PEI MAX 40K) |31  of 40
                                                                                                           Polysciences




      Comparison of PEI 25K (#23966) and PEI MAX 40K (#24765).
      Method: 10e6/mL HEK293 cells in 50 mL FS transfected with IgG64 plasmid pair. PEI:DNA 4:1. Samples
      taken 120 hpt. Quantified with Thermo Fisher #23310. N=4 each. Error bar = standard deviation.


      A pre-made sterile-filtered solution of PEI MAX 40K is available as our Transporter 5™ Transfection
      Reagent.



      CAS#: 49553-93-7
      Molecular Weight: 40,000 (~22,000 free base)
      Soluble In: Cold and room temperature water
      Insoluble in: Common organic solvents (ethanol, acetone, tetrahydrofuran)
      Appearance: White to off-white free flowing solid
      Reference(s):
      Baranyi, L. et al. Rapid Generation of Stable Cell Lines Expressing High Levels of Erythropoietin, Factor VIII,
      and an Antihuman CD20 Antibody Using Lentiviral Vectors. Human Gene Therapy Methods 24, 214–227
      (2013). doi:10.1089/hgtb.2013.002
      ** Delafosse, L., Xu, P. & Durocher, Y. Comparative study of polyethylenimines for transient gene expression
      in mammalian HEK293 and CHO cells. Journal of Biotechnology 227, 103–111 (2016).
      doi:10.1016/j.jbiotec.2016.04.028
      ** Gutiérrez-Granados, S., Cervera, L., Segura, M. de las M., Wölfel, J. & Gòdia, F. Optimized production of
      HIV-1 virus-like particles by transient transfection in CAP-T cells. Applied Microbiology and Biotechnology
      100, 3935–3947 (2016). doi:10.1007/s00253-015-7213-x
      Kobayashi, S., Yoshii, K., Hirano, M., Muto, M. & Kariwa, H. A novel reverse genetics system for production
      of infectious West Nile virus using homologous recombination in mammalian cells. Journal of Virological
      Methods 240, 14–20 (2017). doi:10.1016/j.jviromet.2016.11.006
      ** Longo, P. a, Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih
      Polyethylenimine (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-
      3.00018-5.
      Mann JF, McKay PF, Arokiasamy S, Patel RK, Klein K, Shattock RJ. (2013). Pulmonary delivery of DNA
      vaccine constructs using deacylated PEI elicits immune responses and protects against viral challenge
      infection. J Control Release. 170(3):452-9.
      Pinnapireddy, S. R., Duse, L., Strehlow, B., Schäfer, J., & Bakowsky, U. (2017). Composite liposome-
      PEI/nucleic acid lipopolyplexes for safe and efficient gene delivery and gene knockdown. Colloids and
      Surfaces B: Biointerfaces, 158, 93-101.



https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/   2/3
8/5/2020               Case 2:20-cv-03649-PBT          Document
                                Polyethylenimine HCl MAX,             14-1Transfection
                                                          Linear, MW 40000,  Filed 08/27/20         Page
                                                                                       Grade (PEI MAX 40K) |32  of 40
                                                                                                            Polysciences
      ** Stuible, M. et al. Optimization of a high-cell-density polyethylenimine transfection method for rapid protein
      production in CHO-EBNA1 cells. Journal of Biotechnology 281, 39–47 (2018).
      doi:10.1016/j.jbiotec.2018.06.307
      Thomas M, Lu JJ, Ge Q, Zhang C, Chen J, Klibanov AM. (2005). Full deacylation of polyethylenimine
      dramatically boosts its gene delivery efficiency and specificity to mouse lung. Proc Natl Acad Sci U S A.
      102(16):5679-84.
      ** Contains particularly useful information.

      Hazards: Irritant
      Handling: Glove, chemical goggles & fume hood
      Storage: Store at room temperature

      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS Material Safety Datasheet 24765 (PDF)

      DATA FT-IR Spectrum

      LIT    PEI Transfection Reagents


      RELATED PRODUCTS
      Transporter 5™ Transfection Reagent

      MAXgene™ GMP Transfection Reagent

      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K™)




  US Headquarters               European Sales and            Asia Pacific Sales             More Info
  Polysciences, Inc.            Distribution                  and Distribution                 Request a Catalog
  400 Valley Road               Polysciences Europe           Polysciences Asia                Quality Statement
  Warrington, PA 18976          GmbH                          Pacific, Inc.                    Ordering Info
                                Badener Str. 13               2F-1, 207 DunHua N.              Contact Us
  1 (800) 523-2575 or
                                69493 Hirschberg an der       Rd.
  (215) 343-6484                                                                             Resources
                                Bergstrasse, Germany          Taipei, Taiwan 10595
  fax: 1 (800) 343-3291 or                                                                     Technical Library
  (215) 343-0214                +(49) 6201 845 20 0           (886) 2 8712 0600                Press Releases
  info@polysciences.com         +(49) 6201 845 20 20 fax      (886) 2 8712 2677 fax            Trade Shows & Events
                                info@polysciences.de          info@polysciences.tw             International
                                                                                               Distributors               Download Catalog

  Wholly Owned Subsidiaries




  Polysciences, Inc. © 2020                                                                                     Privacy Policy   Terms and Conditions




https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/     3/3
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 33 of 40




                     Exhibit 7
7/30/2020                  Case 2:20-cv-03649-PBT Transport
                                                    Document        14-1Reagent
                                                            5 Transfection Filed| Catalog
                                                                                  08/27/20ProductsPage 34 of 40

    http://www.polysciences.com/default/transporter-5-transfection-reagent                               Go   OCT DEC JUN                   👤   ⍰❎
   29 captures                                                                                                        04                        f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                                  2017 2018 2020         ▾ About this capture

      Welcome! Please login or create an account




                                                                                 Connect with us:

                                                                                   Search Name, CAS No. or Property…

                                                                                                                               Advanced Search




      PRODUCTS
      Home / Products / Life Sciences / Transfection Reagents / Transporter 5™ Transfection Reagent


      Transporter 5™ Transfection Reagent

                                                                             View pricing for: Americas/Asia, Europe, Taiwan
                                                                              Catalog No.         Packaging Size            Price         Quantity

                                                                              26008-5             5 mL                     $95.00     0

                                                                              26008-50            50 mL                    $495.00    0


                                                                                                                                 Add to Cart

                                                                                                                                      Bulk Quote




      DESCRIPTION

      Transporter 5™ is a premium ready-to-use transfection reagent prepared from our popular linear
      polyethylenimine MAX (PEI MAX 1 mg/mL). Transporter 5™ effectively transfects mammalian and insect
      cells, especially HEK-293, CHO, and Sf9.


      We understand every transfection is a major investment, so we designed Transporter 5™ to be a reliable
      reagent in any process.


      The quality of Transporter 5™ begins with our production process. Our special production method for PEI
      creates pure polymer with no batch-to-batch molecular weight variation. Transporter 5™ combines our
      consistent PEI with the highest quality USP/NF reagents in sterile, single-use equipment. While standard
      methods use 0.2µm sterile-filters, we use 0.1µm to completely eliminate mycoplasma risk.


      Our Quality Control ensures Transporter 5™ is the most reliable reagent available. We developed our own
      scientifically-sound, quantitative performance assay for Transporter 5™. Most commercial performance assays
      are based on qualitative assays like SEAP and GFP. These assays cannot ensure the high titers most scientists


https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                           1/3
7/30/2020             Case 2:20-cv-03649-PBT Transport
                                               Document        14-1Reagent
                                                       5 Transfection Filed| Catalog
                                                                             08/27/20ProductsPage 35 of 40

    http://www.polysciences.com/default/transporter-5-transfection-reagent                                   Go OCT
      require. The few reagents that are tested quantitatively typically use undisclosed HDAC inhibitors to improve       DEC JUN
                                                                                                                     results.                     👤     ⍰❎
   29 captures
      continuously monitor performance to ensure each batch is as good as when it was created.
                                                                                                                        04
      Transporter 5™ is required to produce high titers without any supplementation. Even after initial quality control, we
                                                                                                                                                        f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                                       2017 2018 2020             ▾ About this capture



      Appearance: Liquid
      Reference(s):
      Rajendra, Y., Kiseljak, D., Baldi, L., Wurm, F. M. and Hacker, D. L. (2015), Transcriptional and post-transcriptional
      limitations of high-yielding, PEI-mediated transient transfection with CHO and HEK-293E cells. Biotechnol Progress,
      31: 541–549. doi: 10.1002/btpr.2064

      Longo, P. A., Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih Polyethylenimine
      (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-3.00018-5.

      Wulhfard, S., Baldi, L., Hacker, D. L. & Wurm, F. Valproic acid enhances recombinant mRNA and protein levels in
      transiently transfected Chinese hamster ovary cells. Journal of Biotechnology 148, 128–132 (2010).
      doi:10.1016/j.jbiotec.2010.05.003
      Backliwal, G., Hildinger, M., Hasija, V. and Wurm, F. M. (2008), High-density transfection with HEK-293 cells allows
      doubling of transient titers and removes need for a priori DNA complex formation with PEI. Biotechnol. Bioeng.,
      99: 721–727. doi: 10.1002/bit.21596

      Backliwal, G. et al. Rational vector design and multi-pathway modulation of HEK 293E cells yield recombinant
      antibody titers exceeding 1 g/l by transient transfection under serum-free conditions. Nucleic Acids Research 36, e96–
      e96 (2008). doi:10.1093/nar/gkn423

      Tom, R., Bisson, L. & Durocher, Y. Transfection of HEK293-EBNA1 cells in suspension with linear PEI for
      production of recombinant proteins. Cold Spring Harbor Protocols 3, 1–5 (2008). doi:10.1101/pdb.prot4977
      Choosakoonkriang, S., Lobo, B. A., Koe, G. S., Koe, J. G. and Middaugh, C. R. (2003), Biophysical
      characterization of PEI/DNA complexes. J. Pharm. Sci., 92: 1710–1722. doi: 10.1002/jps.10437
      Expired Patent: US6013240; Nucleic Acid Containing Composition, Preparation, and Uses of the Same

      Hazards: Harmless, use normal precautions
      Handling: Gloves & chemical googles
      Storage: Store at 4 degree C; do not freeze. Shipped at room temperature (RT).


      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS MSDS

      DATA Data Sheet #1024

      LIT     Flyer
      LIT     BSE/TSE Statement


      RELATED PRODUCTS
      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K)

      PEI MAX - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)




       US Headquarters                       European Sales and                    Asia Pacific Sales and                More Info
       Polysciences, Inc.                    Distribution                          Distribution                               Request a Catalog
       400 Valley Road                       Polysciences Europe GmbH              Polysciences Asia Pacific, Inc.            Quality Statement
       Warrington, PA 18976                  Badener Str. 13                       2F-1, 207 DunHua N. Rd.                    Ordering Info
                                             69493 Hirschberg an der               Taipei, Taiwan 10595                       Contact Us
       1 (800) 523-2575 or (215) 343-
                                             Bergstrasse, Germany
       6484                                                                        (886) 2 8712 0600                     Resources
       fax: 1 (800) 343-3291 or              +(49) 6201 845 20 0                   (886) 2 8712 2677 fax                      Technical Library
       (215) 343-0214                        +(49) 6201 845 20 20 fax              info@polysciences.tw                       Press Releases
       info@polysciences.com                 info@polysciences.de                                                             Trade Shows & Events

https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                                    2/3
7/30/2020                  Case 2:20-cv-03649-PBT Transport
                                                    Document        14-1Reagent
                                                            5 Transfection Filed| Catalog
                                                                                  08/27/20ProductsPage 36 of 40

    http://www.polysciences.com/default/transporter-5-transfection-reagent                            Go   OCT DEC   JUN
                                                                                                                 International Distributors
                                                                                                                                     👤     ⍰❎
   29 captures                                                                                                      04                     f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                               2017 2018 2020        ▾ About this capture


         Polysciences, Inc. © 2018 Privacy Policy Terms and Conditions


                                                                         Wholly Owned Subsidiaries


                                                                         Wholly Owned Subsidiaries




https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                       3/3
Case 2:20-cv-03649-PBT Document 14-1 Filed 08/27/20 Page 37 of 40




                     Exhibit 8
8/4/2020              Case 2:20-cv-03649-PBT Transport
                                               Document        14-1Reagent
                                                       5 Transfection Filed| Catalog
                                                                              08/27/20
                                                                                     ProductsPage 38 of 40


  Welcome! Please login or create an account




                                                                                   Connect with us:

                                                                                     Search entire store here...

                                                                                                                                   Advanced Search




      PRODUCTS
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Transfection & Bioprocessing / Transfection Reagents / PEI Transfection Reagents /


      Transporter 5™ Transfection Reagent

                                                                           View pricing for: Americas/Asia, Europe, Taiwan
                                                                             Catalog No.        Packaging Size             Price        Quantity

                                                                             26008-5            5 mL                     $285.00       0

                                                                             26008-50           50 mL                    $1,185.00     0


                                                                                                                                  Add to Cart

                                                                                                                                      Bulk Quote




      DESCRIPTION

      Transporter 5™ is a premium ready-to-use transfection reagent prepared from our popular linear
      polyethylenimine MAX (PEI MAX® 1 mg/mL). Transporter 5™ effectively transfects mammalian and insect
      cells, especially HEK-293, CHO, and Sf9.


      We understand every transfection is a major investment, so we designed Transporter 5™ to be a reliable
      reagent in any process.


      The quality of Transporter 5™ begins with our production process. Our special production method for PEI
      creates pure polymer with no batch-to-batch molecular weight variation. Transporter 5™ combines our
      consistent PEI with the highest quality USP/NF reagents in sterile, single-use equipment. While standard
      methods use 0.2µm sterile-filters, we use 0.1µm to completely eliminate mycoplasma risk.


   Our Quality Control ensures Transporter 5™ is the most reliable reagent available. We developed our own
WE USE  COOKIES ON THIS SITE TO ENHANCE YOUR USER EXPERIENCE
      scientifically-sound, quantitative performance assay for Transporter 5™. Most commercial performance assays
By clicking the accept button, you acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.
      are based on qualitative assays like SEAP and GFP. These assays cannot ensure the high titers most scientists
    I require.
      accept The few reagents that are tested quantitatively typically use undisclosed HDAC inhibitors to improve results.


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                               1/3
8/4/2020               Case 2:20-cv-03649-PBT Transport
                                                Document        14-1Reagent
                                                        5 Transfection Filed| Catalog
                                                                               08/27/20
                                                                                      ProductsPage 39 of 40
      Transporter 5™ is required to produce high titers without any supplementation. Even after initial quality control, we
      continuously monitor performance to ensure each batch is as good as when it was created.




      Appearance: Liquid
      Reference(s):
      Rajendra, Y., Kiseljak, D., Baldi, L., Wurm, F. M. and Hacker, D. L. (2015), Transcriptional and post-transcriptional
      limitations of high-yielding, PEI-mediated transient transfection with CHO and HEK-293E cells. Biotechnol Progress,
      31: 541–549. doi: 10.1002/btpr.2064

      Longo, P. A., Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih Polyethylenimine
      (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-3.00018-5.

      Wulhfard, S., Baldi, L., Hacker, D. L. & Wurm, F. Valproic acid enhances recombinant mRNA and protein levels in
      transiently transfected Chinese hamster ovary cells. Journal of Biotechnology 148, 128–132 (2010).
      doi:10.1016/j.jbiotec.2010.05.003

      Backliwal, G., Hildinger, M., Hasija, V. and Wurm, F. M. (2008), High-density transfection with HEK-293 cells allows
      doubling of transient titers and removes need for a priori DNA complex formation with PEI. Biotechnol. Bioeng.,
      99: 721–727. doi: 10.1002/bit.21596

      Backliwal, G. et al. Rational vector design and multi-pathway modulation of HEK 293E cells yield recombinant
      antibody titers exceeding 1 g/l by transient transfection under serum-free conditions. Nucleic Acids Research 36, e96–
      e96 (2008). doi:10.1093/nar/gkn423

      Tom, R., Bisson, L. & Durocher, Y. Transfection of HEK293-EBNA1 cells in suspension with linear PEI for
      production of recombinant proteins. Cold Spring Harbor Protocols 3, 1–5 (2008). doi:10.1101/pdb.prot4977
      Choosakoonkriang, S., Lobo, B. A., Koe, G. S., Koe, J. G. and Middaugh, C. R. (2003), Biophysical
      characterization of PEI/DNA complexes. J. Pharm. Sci., 92: 1710–1722. doi: 10.1002/jps.10437
      Expired Patent: US6013240; Nucleic Acid Containing Composition, Preparation, and Uses of the Same
      Hazards: Harmless, use normal precautions
      Handling: Gloves & chemical goggles
      Storage: Store at 4°C; do not freeze. Shipped at room temperature (RT).

      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS MSDS

      DATA Data Sheet #1024

      LIT    PEI Transfection Reagents


      RELATED PRODUCTS
      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K™)

      MAXgene™ GMP Transfection Reagent

      PEI MAX® - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)




  US Headquarters                European Sales                 Asia Pacific Sales              More Info
  Polysciences, Inc.             and Distribution               and Distribution                   Request a Catalog
  400 Valley Road                Polysciences Europe            Polysciences Asia                  Quality Statement
  Warrington, PA 18976           GmbH                           Pacific, Inc.                      Ordering Info
                                 Badener Str. 13                2F-1, 207 DunHua N.                Contact Us
  1 (800) 523-2575 or
                                 69493 Hirschberg an            Rd.
 (215) 343-6484                                                Resources
WE USE COOKIES ON THIS  SITE TO ENHANCETaipei,
                   der Bergstrasse,     YOUR     USER
                                               Taiwan   EXPERIENCE
                                                      10595
  fax: 1 (800) 343-3291 or                                                                         Technical Library
By clicking the accept button, youGermany
                                   acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.
  (215) 343-0214                                                (886) 2 8712 0600                  Press Releases
  info@polysciences.com
     I accept                                                   (886) 2 8712 2677 fax


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                               2/3
8/4/2020              Case 2:20-cv-03649-PBT Transport
                                               Document        14-1Reagent
                                                       5 Transfection Filed| Catalog
                                                                              08/27/20
                                                                                     ProductsPage 40 of 40

                                +(49) 6201 845 20 0            info@polysciences.tw            Trade Shows &              Download Catalog
                                +(49) 6201 845 20 20                                           Events
                                fax                                                            International
                                info@polysciences.de                                           Distributors


  Wholly Owned Subsidiaries




  Polysciences, Inc. © 2020                                                                                    Privacy Policy    Terms and Conditions




WE USE COOKIES ON THIS SITE TO ENHANCE YOUR USER EXPERIENCE
By clicking the accept button, you acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.

     I accept


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                               3/3
